Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 6/18/20.
Claims 7-12 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vasisht (US 2019/0005117).

Per Claim 7:
	Vasisht teaches:

- generating super-language context from a source of logically connected program, and
verifying legitimacy of asynchronous algorithm generated when the logically connected program is executed using the super-language context ([0067] Additionally, in some embodiments, lineage detector 108 may perform other techniques (at Step 450). Lineage detector 108 may make the source code more readable by, for example, applying a predefined format to the source code to make the source code appear “cleaner” to a programmer. As another example, lineage detector may detect syntax errors in the source code that might prevent the source code from executing, and display or send a notification to a user. The notification may also include the line number where the syntax error was found, along with the statement or query containing the error. [0068] Lineage detector 108 may target potentially harmful SQL characters and either delete, highlight, or modify (i.e., “escape”) them, and display or send a notification identifying the potential harmful SQL characters. The notification may specify the line number in the source code where the harmful character was found along, with the statement or query containing the harmful character.).

Per Claim 10:
	Vasisht teaches:

- identifying a syntax of the source of logically connected program that causes the asynchronous algorithm to develop an illegitimate value (par. 0067).


Allowable Subject Matter
Claims 8-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zoubeiri (US 2019/0102166) teaches a method for displaying syntax errors by specifying line numbers and the nature of the error.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196